Citation Nr: 0714657	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to September 28, 2006 for service-connected 
degenerative joint disease of the lumbar spine with chronic 
strain (low back disability).  

2.  Entitlement to an evaluation in excess of 40 percent 
beginning September 28, 2006 for service-connected low back 
disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1967 to 
March 1970 and from November 1973 to November 1990.  

In March 2006, the Board of Veterans' Appeals (Board) denied 
entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus and remanded the issues 
of entitlement to an evaluation in excess of 20 percent for 
service-connected low back disability and TDIU to the RO for 
additional development.  

In a January 2007 rating decision, the RO granted an 
increased evaluation of 40 percent for the service-connected 
low back disability, effective on September 28, 2006.  

Inasmuch as a rating higher than 40 percent for the service-
connected low back disability is available, and inasmuch as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claim for a rating in 
excess of 40 percent, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  Prior to April 2004, the service-connected low back 
disability is not shown to have been productive of more 
moderate limitation of motion of the lumbar spine, 
intervertebral disc syndrome or lumbosacral strain.  

2.  Beginning in April 2004, the service-connected low back 
disability picture is shown to have more closely resembled 
that of limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less.  

3.  The service-connected low back disability currently is 
shown to be productive of pain with flexion to 30 degrees, 
total thoracolumbar range of motion of 125 degrees, or 
incapacitating episodes or significant neurological deficit 
was demonstrated.  

4.  The veteran is service-connected for low back disability, 
40 percent disabling; diabetes mellitus, 20 percent 
disabling; amputation of the left little finger, 10 percent 
disabling; headaches, 10 percent disabling; and hypertension, 
10 percent disabling.  His combined rating is 70 percent 
disabling.  

5.  In his November 2003 application, the veteran reported 
graduating from high school and working as a truck driver; he 
last worked full time in an office job in March 2003.  

6.  The service-connected disabilities currently are not 
shown to preclude the veteran from securing or following a 
substantially gainful occupation consistent with his 
educational background and his previous work history.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected low back 
disability prior to April 27, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5285 thru 5295 
(2003); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5235 thru 5243 (2006).  

2.  The criteria for the assignment of an evaluation of 40 
percent for service-connected low back disability effective 
on November 1, 2004 have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5235 thru 5243 (2006).  

3.  The criteria for the assignment of an evaluation in 
excess of 40 percent for service-connected low back 
disability beginning on November 1, 2004 are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5235 thru 5243 
(2006).  

4.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The RO sent the veteran a letter in October 2003 in which he 
was informed of the requirements needed to establish 
entitlement to an increased rating and sent the veteran a 
letter in November 2003 in which he was informed of the 
requirements needed to establish entitlement to an TDIU 
rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if any of his claims was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The evidence on file 
includes VA examinations, including in September 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
veteran's cervical spine disability, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2006); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


Schedular Criteria

During the course of this appeal, regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002. See 67 Fed. Reg. 
54,345-54,349 (2002).  

Effective on September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  See 68 Fed. Reg. 51454-
51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The March 2004 Statement of the Case provided both the 
relevant new and old schedular criteria for the veteran's 
service-connected low back disability.  Therefore, there is 
no prejudice to the veteran for the Board to apply all 
appropriate regulatory provisions, both new and old, in our 
appellate handling of this appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Under the previous rating criteria for a low back disorder, 
slight limitation of the lumbar spine was assigned a 10 
percent disability rating.  A 20 percent evaluation was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292  (2002).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Additionally, a 10 percent evaluation was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was for assignment with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in standing position.  For severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation was assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

With respect to intervertebral disc syndrome, beginning on 
September 23, 2002, this disorder could be rated for 
incapacitating episodes.  According to 38 C.F.R. Section 
4.71a, Diagnostic Code 5293, effective on September 23, 2002, 
a 60 percent evaluation, which is the maximum provided, may 
be assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  

Note (1) states that for purposes of evaluations under 
Diagnostic Codes 5243, 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5243, 5293 (2003).  

This remained essentially unchanged in the revisions 
effective on September 26, 2003, under Diagnostic Code 5243.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2006).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2006).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2006).  


Entitlement To An Evaluation In Excess Of 20 Percent Prior To 
September 28, 2006

A January 1992 rating decision granted service connection for 
low back disability and assigned a 20 percent evaluation 
effective on December 1, 1990 under Diagnostic Code 5295 for 
lumbosacral strain.  

A claim for an increased evaluation for low back disability 
that was received by VA in September 2003 was denied by 
rating decision in February 2004, and the veteran timely 
appealed.  

A June 2004 rating decision granted a temporary total rating 
for the veteran's service-connected low back disability from 
April 27, 2004 through July 31, 2004; with the prior 20 
percent evaluation effective on November 1, 2004.  

However, according to the VA examination report in September 
2001, motion of the veteran's back included that of flexion 
to 110 degrees, extension to 25 degrees, and bending to 
either side of 35 degrees.  

Straight leg raising was positive at 75 degrees on the right 
and at 40 degrees on the left.  Motor strength in the lower 
extremities was 5/5, with normal sensation throughout.  The 
diagnosis in September 2001 was that of degenerative disc 
disease and herniation at L4-5, which was contacting the L5 
nerve root.  

The veteran was given lumbar epidural steroid injections in 
August and September 2003, which he said did not help his 
back disability.  

The evidence on file prior to September 26, 2003 does not 
show symptomatology warranting more than a 20 percent 
evaluation for the veteran's service-connected low back 
disability.  

With forward flexion to 110 degrees and backward extension to 
25 degrees, there was no more than moderate limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  

Despite some radiation of back pain to the left lower 
extremity, motor strength was 5/5 and sensation was normal in 
the lower extremities; consequently, the evidence shows no 
more than moderate intervertebral disc syndrome under 
diagnostic Code 5293.  

Finally, the Board notes that there was no evidence in 
September of back spasm and no evidence of the 
symptomatology, such as listing of the whole spine to the 
opposite side or positive Goldthwaite's sign, required for an 
evaluation in excess of 20 percent under Diagnostic Code 
5295.  

When the veteran's back was examined by VA in October 2003, 
there was no tenderness or spasm.  His forward flexion was to 
75 degrees, with backward extension and lateral bending to 
each side to 30 degrees.  His reflexes were 2+ and there was 
mildly positive straight leg raising.  

A diagnosis by a private physician in November 2003, was that 
of longstanding history of low back pain with mild discogenic 
findings and significant structural dysfunction involving the 
sacroiliac joint and lumbar facets.  The veteran had steroid 
injections to the lumbar region in December 2003 and January 
2004.  

To warrant an evaluation in excess of 20 percent for low back 
disabilities under the criteria for back disability effective 
on September 26, 2003, other than for intervertebral disc 
syndrome, there would need to be evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the thoracolumbar spine.  

As there is no evidence of ankylosis, and flexion was to 75 
degrees on examination in October 2003, an evaluation in 
excess of 20 percent for service-connected low back 
disability was not warranted prior to September 28, 2006, 
under the rating criteria effective on September 26, 2003.  

Beginning with the period from April to July 2004 when the 
veteran was receiving a temporary total rating due to back 
surgery, there is medical evidence that the service-connected 
low back disability underwent an increase in severity that 
required surgical intervention.  As such, the Board finds the 
service-connected disability picture more nearly approximated 
that of limitation of forward flexion to 30 degrees or less 
beginning at that time.  

Consequently, a rating of 40 percent is warranted for the 
service-connected low back disability, effective on November 
1, 2004.  


Entitlement To An Evaluation In Excess Of 40 Percent 

With respect to the period beginning on November 1, 2004, the 
Board notes that the medical evidence relevant to this period 
is the VA examination on that date.  The veteran had forward 
flexion of the low back to 30 degrees, backward extension to 
15 degrees, 10 degrees of lateral bending to either side, and 
bilateral rotation of 30 degrees; there was reported pain at 
each of the extremes.  There was no back spasm, 
incapacitating episodes or muscle atrophy.  

To warrant an evaluation in excess of 40 percent for the 
service-connected low back disability under the current 
schedular criteria for the spine, there would need to be 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine or evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  

As the September 2006 examination did not show impairment of 
this severity, the disability picture for the veteran's 
service-connected low back disability does not meet the 
criteria for a higher evaluation beginning September 28, 
2006.  

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  

Although there is some evidence of lower extremity 
radiculopathy due to the veteran's service-connected low back 
disability, motor strength has been 5/5 and sensation in the 
legs has been essentially normal.  

As there is no medical evidence of significant neurological 
impairment related to the low back warranting a compensable 
evaluation, the Board finds that a higher evaluation cannot 
be assigned by providing separate evaluations for the chronic 
orthopedic and neurologic manifestations of the service-
connected low back disability.  

The Board notes that a higher evaluation is also not 
warranted for low back disability based on functional 
impairment before or after September 28, 2006.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

As flexion of the lumbar spine was to 110 degrees in 
September 2001, which is essentially normal motion, the 20 
percent evaluation for low back disability would appear to 
include consideration of functional impairment in accordance 
with DeLuca.  

When examined in October 2003, forward flexion was to 75 
degrees and there was no loss of motion on repetitive 
testing.  When examined in September 2006, there were no 
objective findings of additional limitation due to pain, 
fatigue, weakness, or lack of endurance.  See 38 C.F.R. 
§§ 4.40, 4.45 (2006); see also Deluca v. Brown, 8 Vet. App. 
202 (1995).  

Moreover, the veteran's current 40 percent evaluation is the 
maximum rating provided under the current schedular criteria 
for loss of motion of the spine in the absence of ankylosis.  
See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion and a higher rating requires ankylosis, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of the current rating are 
provided in the Schedule for certain manifestations of the 
service-connected disability, as noted above, but the medical 
evidence reflects that these manifestations are not present 
in this case.  

Although the veteran's service-connected low back disability 
does adversely affect his employability, as evidenced by the 
assigned rating, the Board finds no evidence of an 
exceptional disability picture with marked interference with 
employment due to the veteran's service-connected low back 
disability.  

In fact, it was noted on examination in September 2006 that, 
although there was limited range of low back motion, there 
was no additional impairment due to pain, fatigue, weakness, 
or lack of endurance.  

Because the preponderance of the evidence is against the 
increased rating claims addressed above, the doctrine of 
reasonable doubt is not for application with respect to the 
increased rating claims addressed above.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


TDIU Claim

Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits may be considered when the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and consideration 
is given to the veteran's background including his employment 
and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).  


Analysis

The veteran contends that his service-connected disabilities 
are severe enough to prevent him from working in 
substantially gainful employment.  

The Board notes that the veteran is shown to have a high 
school education and worked as a truck driver.  It is 
reported that the veteran last worked full time in March 
2003.  

The veteran is service connected for low back disability, 40 
percent disabling; diabetes mellitus, 20 percent disabling; 
amputation of the left little finger, 10 percent disabling; 
headaches, 10 percent disabling; and hypertension, 10 percent 
disabling.  His combined rating is 70 percent disabling.  
Therefore, he meets the percentage rating standards for 
consideration of a TDIU rating.  

However, before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the service-connected disability is 
sufficient to produce unemployability without regard to 
advancing age or non-service connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

The veteran's two primary service-connected disabilities are 
his diabetes mellitus and low back.  

According to VA diabetes evaluation in December 2003, the 
veteran was treated with oral medications with generally good 
control, but was unaware of any complications.  The diagnoses 
on this examination also included those of stable left little 
finger amputation, infrequent minor headaches and 
hypertension without complications or end organ damage.  

According to a February 2004 statement from E.L.D., M.D., who 
was treating the veteran for diabetes, hypertension, and 
hyperlipidemia, these conditions required frequent monitoring 
and office visits to control.  The veteran, who was taking 
medication for diabetes mellitus and hypertension, had a 
recent blood pressure reading of 140/90.  Dr. D. noted that, 
despite aggressive therapy, all of the veteran's problems 
remained inadequately controlled and required further 
intervention.  

As noted, when the veteran's low back disability was examined 
by VA in September 2006, there was some limitation of back 
motion but no additional limitations due to pain, fatigue, 
weakness or lack of endurance.  

The VA examiner, after review of the claims file and 
examination of the veteran, concluded that the veteran was 
employable in nonphysical activities as well as most 
nonstrenuous physical activities.  It was noted that the 
veteran had last worked in an office job in 2003 when he was 
terminated for an unknown reason.  

Based on the evidence, the Board finds that, although the 
veteran's service-connected disabilities cause some 
impairment as evidenced by his combined 70 percent rating, 
they are not shown to cause the veteran to be unemployable 
given his educational and employment background.  



ORDER

An evaluation in excess of 20 percent for the service-
connected low back disability prior to April 27, 2004 is 
denied.  

An increased evaluation of 40 percent for the service-
connected low back disability effective on November 1, 2004 
is granted, subject to the regulations controlling payment of 
VA monetary benefits.  

An increased evaluation in excess of 40 percent for the 
service-connected low back disability beginning on November 
1, 2004 is denied.  

Entitlement to a TDIU rating is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


